Citation Nr: 1549207	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-25 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to evaluations for posttraumatic stress disorder (PTSD) in excess of 10 percent from March 6, 1982 through November 27, 2005, and in excess of 70 percent from November 28, 2005 through March 11, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from March 1974 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This claim was previously before the Board in May 2013, at which time the Board remanded it for additional development.  Additional development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking evaluations for PTSD in excess of 10 percent from March 6, 1982 through November 27, 2005 and in excess of 70 percent from November 28, 2005 through March 11, 2009.  The schedular criteria for PTSD that were in effect at the beginning of the rating period at issue in this appeal were amended effective February 3, 1988.  See 53 Fed. Reg. 23 (January 4, 1988).  The criteria for rating mental disorders were again amended effective November 7, 1996.  See 61 Fed. Reg. 52695 (October 8, 1996).  The November 1996 criteria remain in effect. See 38 C.F.R. § 4.130 (general rating formula for mental disorders) (2015).  As such, the Veteran's claim must be considered under all three sets of criteria.  For clarification purposes, the applicable VA regulations are reproduced below:

* Regulations in Effect Prior to February 3, 1988:

o A 10 percent evaluation required less than the criteria for a 30 percent evaluation with emotional tension or other evidence of anxiety productive of moderate social and industrial impairment.

o A 30 percent evaluation required definite impairment in the ability to establish or maintain effective or wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce considerable social impairment.  

o A 50 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people was substantially impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in severe industrial impairment.

o A 70 percent evaluation is assigned when the ability to establish or maintain effective or favorable relationships with people was seriously impaired.  The psychoneurotic symptoms were of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.

o A 100 percent evaluation was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.

* Regulations effective February 3, 1988:

o A 10 percent evaluation required less than the criteria for a 30 percent evaluation with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.

o A 30 percent evaluation required definite impairment in the ability to establish or maintain effective or wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in flexibility, efficiency, and reliability levels as to produce definite social impairment.  The term "definite" has been defined as "distinct, unambiguous, and moderately large in degree," representing a degree of social and industrial inadaptability that was "more than moderate but less than rather large." VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994); see also Hood v. Brown, 4 Vet. App. 301 (1993).  

o A 50 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment.

o A 70 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.

o A 100 percent evaluation is assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.

* Regulations effective November 7, 1996:

o Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

o A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  

o A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

o A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

o A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The June 2011 rating decision purported to consider the rating criteria in effect as of January 1983, which was the effective date of the grant of service connection at that time, but listed and only considered the criteria that were in effect as of February 3, 1988.  The August 2013 statement of the case listed the rating criteria that were in effect as of February 3, 1988 and from November 7, 1996, although the former were labeled as the criteria that were in effect as of January 1983.  The analysis included the rating criteria in effect from February 3, 1988 and November 7, 1996 but not the rating criteria in effect prior to February 3, 1988.  On remand, the Veteran should be informed of the rating criteria for all three applicable time periods.  See 38 U.S.C.A. § 5103(a) (West 2014).  The claim should then be readjudicated using all three sets of criteria.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with notice regarding the rating criteria for PTSD from March 6, 1982 (the effective date of service connection) through February 2, 1988, from February 3, 1988 through November 6, 1996, and from November 7, 1996.

2.  After the above has been completed, readjudicate the claim under the three sets of rating criteria that have been in effect during the rating period.  If the decision remains adverse, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Thereafter, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




